DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on August 31, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0405829 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

THIS ACTION IS MADE FINAL.

Claims 1 and 3-17 are pending in this case. Claims 1, 3-9, and 11-17 were amended.1 Claim 2 was cancelled. Claims 1 and 17 are the independent claims. Claims 1 and 3-17 are rejected.

Specification




The objections to the disclosure, including those directed to improper trademark usage, are withdrawn in view of the amendments.

Claim Objections
The objections to claims 1 and 11-14 are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The rejections of claims 2, 3, and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn in view of the amendments.
	Specifically, the rejection of claim 2 is withdrawn as moot in view of the cancellation of claim 2, and the rejection of claim 17 is withdrawn in view of the amendments. The specific rejection of claim 3—concerning formatting the content item into a wall item format—is withdrawn in view of the amendments, but claim 3 remains rejected due to dependency as described below.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-16 remain under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

	Independent claim 1 continues to recite the “non-expert users not assigned to one of the categories of expertise” in the preamble. This is a form of a negative limitation, and as such, must have basis in the original disclosure.2
	Upon a detailed review of the Instant disclosure, the only mention of words associated to the word “assign” are “The accounts managed by expert account module 16 may include assignments of individual experts to sub-categories. These assignments may be created by the experts themselves...” (see Specification, paragraphs 0020 and 0060). 
	The Examiner is not able to locate any exclusionary or negative limitation support for the narrowly defining of “non-expert user” classification that was positively recited in the originally filed Specification of U.S. Patent Application No. 13/403,745. Therefore, the claim limitations constitute subject matter that was not described to convey possession of the invention and support for the amended claim language is not found within the Specification. See MPEP § 2173.05(i).
	While this language was excised from the preamble of claim 17, it was not removed from the preamble of claim 1. Therefore, the rejection is maintained.  

	Dependent claims 3-16 are rejected solely because they depend from a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the enablement requirement, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

The rejections of claims 2, 3, 8, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.
	Specifically, the rejection of claim 2 is withdrawn as moot in view of the cancellation of claim 2, while the specific rejections of claims 3, 8, and 11 are withdrawn in view of the amendments. However, claims 3, 8, and 11 remain rejected due to dependency as described below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claim 1 continues to recite “provide an expert interface by the expert interface module” and “provide a non-expert interface by the user interface module.” There remains a lack of antecedent basis for both “the expert interface module” and “the user interface module.”
	Accordingly, independent claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	To overcome this rejection, the Examiner recommends amending the claim to either provide the necessary antecedent basis for the expert interface module and the user interface modules, or remove the phrases in their entirety. For the purposes of examination, the claim will be interpreted as such.

	Dependent claims 3-16 are rejected solely due to their dependence on a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0173992 A1, filed by D’Angelo et al., on December 31, 2010, and published on July 5, 2012 (hereinafter D’Angelo), in view of U.S. Patent Application Publication No. 2011/0041082 A1, filed by Nguyen on August 17, 2009, and published on February 17, 2011 (hereinafter Nguyen), further in view of U.S. Patent No. 8,645,547 B1, issued to Jain et al., on February 4, 2014, and filed on October 19, 2005 (hereinafter Jain).

With respect to independent claim 1, D’Angelo discloses a system configured to provide a virtual environment to users for connecting expert users assigned to one or more categories of expertise and non-expert users not assigned to one of the categories of expertise, the system comprising: 
One or more hardware processors programmed by machine-readable instructions to: D’Angelo discloses a system to provide a virtual environment for connecting users to experts assigned to categories of expertise comprising at least one hardware processor programmed by machine-readable instructions to perform such functionality (see D’Angelo, Figs. 2 and 13; see also, D’Angelo, paragraphs 0022-0026 [describing the network architecture of Fig. 2, where the virtual environment is described as a web based application served by hosting servers and connected over the internet to user/client devices where users interact via web browsers or non-browser clients] and 0057-0061 [describing the architecture of a client device]).
Provide one or more spaces within the virtual environment, wherein each space corresponds to at least one category of expertise from a set of categories of expertise, the one or more spaces comprising at least a first space corresponding to a first category of expertise; D’Angelo discloses topics of expertise within the knowledge base, where each topic corresponds to an area of expertise (see D’Angelo, paragraphs 0015-0018 [describing the relationship of users to questions to topics; also introduces the concept of unilateral relationship and bilateral relationships, where the type of relationship determines aspects of how users communicate with each other; also introduces the concept of assigned roles within the system, the roles determine which users are associated with which topics or areas of expertise and also determines access privileges associated with the system]).
D’Angelo fails to expressly disclose a system configured to provide an expert interface by the expert interface module.
	However, Nguyen teaches a system for targeting individuals in a knowledge base interface based on areas of expertise, in which users create profiles, including expert profiles, for use in providing connections between users and experts (see Nguyen, Figs. 2-3; see also, Nguyen, paragraphs 0037-0041 [describing the GUI of Fig. 2, which presents the internal view of a GUI of an expert user profile within the system, including a series of widgets built into the profile page, such as Requests Panel, Requests Display, and navigation tabs and notifications associated with inter-network communications] and 0042-0051 [describing the GUI of Fig. 3, which is a user profile page as it appears to users of the system, which includes biographical information, introduction panel, recent activity, backgrounds information, user interests, etc.; this page also presents information about the user’s expertise and usage statistics, where expertise is associated with disciplines, areas of study, etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Angelo and Nguyen before him at the time the invention was made, to modify the system of D’Angelo to incorporate expert user interfaces as taught by Nguyen, in order to allow users to design their area of expertise within the system. One would have been motivated to make such a combination because this enables users to specifically target experts for assistance in answering questions, as taught by Nguyen (see Nguyen, paragraph 0012 [“A method is described herein that allows a user of a discussion forum to initiate the generation of a direct, navigable reference to a thread or message in the discussion forum to one or more targeted individuals, within a single integrated system. By generating a direct, navigable reference to the thread or message, the system may advantageously facilitate the directed solicitation of targeted individuals whilst operating within the traditional framework of a public forum.”]).
	D’Angelo, as modified by Nguyen, further teaches the system configured to
Provide a non-expert user interface provided by the user interface module; Nguyen further teaches providing a non-expert user interface (see Nguyen, Fig. 5; see also, Nguyen, paragraphs 0067-0070 [describing the GUI of Fig. 5, in which a non-expert is presented with an interface including threads, friends, Posts, etc.]).
Provide connection module configured to manage permissions for connections between non-expert users and expert users; D’Angelo further teaches providing a module for managing communication permissions, roles, and relationships (see D’Angelo, paragraphs 0015-0018, described supra).
Assign a first expert user, from among the expert users, to the first category of expertise, wherein the first expert user is designated to have knowledge relating to the first category of expertise; D’Angelo further teaches assigning an expert user to an area of expertise (see D’Angelo, paragraphs 0015-0018, described supra). Additionally, Nguyen further teaches assigning experts to categories of expertise (see Nguyen, paragraphs 0042-0051, described supra).
Receive an indication of an interest in the first category of expertise from a first non-expert user; D’Angelo further teaches a user selecting an area of interest (see D’Angelo, paragraphs 0027-0032 [describing the process of Fig. 3, in which a user requests a question page on a particular topic (or a blank input page into which a user asks a new question)]). Additionally, Nguyen further teaches a thread discussion topic page in which a user indicates interest in the topic of the discussion thread (or creates a new thread) (see Nguyen, paragraphs 0053-0057 [describing the discussion thread interface in which a user indicates interest in participating in a discussion of a particular topic or area], 0067-0071 [describing the reply interface, in which a user can participate in an existing thread], and 0082-0085 [describing the thread creation interface, in which a user can initiate a conversation on a particular topic or area]).
Provide, via the first space, a selectable listing of expert users, including the first expert user, assigned to the first category of expertise; D’Angelo further teaches providing a drop list of selectable expert users of a particular subject (see D’Angelo, paragraphs 0046-0047 [describing the drop list (with auto completion) of the list of users associated with the current topic; the list of users can be unlimited (the entire community), partially restricted (limited to users the asking user has a preexisting relationship with), or matched with experts based on the expert profiles; the list may also be ranked or ordered]). Additionally, Nguyen further teaches presenting a list of experts related to the current topic that the user may select to communicate with (see Nguyen, paragraphs 0072-0073 [describing the expert request portion of the interface of Fig. 5, in which a list of experts is presented and the user can select one or more with which to communicate to gather additional information on the topic]).
Receive, from a first non-expert user, a selection of the first expert user from among the selectable listing; D’Angelo further teaches receiving a selection of a first expert user from the listing (see D’Angelo, paragraphs 0046-0047, described supra). Additionally, Nguyen further teaches receiving a selection of a user from the presented listing (see Nguyen, paragraphs 0072-0073, described supra).
Receive, from the first non-expert user, a request to establish a first type of connection between the first expert user and the first non-expert user, wherein the first type of connection can be requested only by the non-expert users to connect with the expert users, and cannot be initiated by the expert users to connect with the non-expert users; D’Angelo further teaches that communications are based on various policies and the roles of the particular users, including whether the users are in no relationship, a unilateral relationship, or a bilateral relationship; these policies allow or deny communications between users based on the user profiles (see D’Angelo, paragraphs 0015-0018, described supra).
Determine via the connection module whether to establish the first type of connection, and in response to determining to establish the first type of connection, establish the first type of connection between the first expert user and the first non-expert user based on the request; D’Angelo further teaches that, if the policies allow for the particular type of communication between users and experts, the first type of connection is created between the user and the expert (see D’Angelo, paragraphs 0015-0018, described supra).
Receive educational content from the first expert user; D’Angelo further teaches receiving education content from the expert (see D’Angelo, paragraph 0052 [describing how the expert provides the answer via a communications interface]). Additionally, Nguyen further teaches allowing the expert to provide information to the requesting user (see Nguyen, paragraphs 0067-0071, described supra).
Provide, based on the first type of connection between the first expert user and the first non-expert user, the educational content to the first non-expert user; D’Angelo further teaches providing the answer to the questioner (see D’Angelo, paragraph 0052, described supra). Additionally, Nguyen further teaches proving the information to the questioner (see Nguyen, paragraphs 0067-0071, described supra).
Receive, from the first non-expert user, a request to establish a second type of connection between a second non-expert user and the first non-expert user, and wherein the second type of connection can be requested only by the non-expert users to connect with other non-expert users and cannot be initiated by the expert users to connect with the non-expert users; D’Angelo further teaches that, if the policies allow for the particular type of communication between users, the second type of connection is created between a first user and another (non-expert) user (see D’Angelo, paragraphs 0015-0018, described supra).
Determine via the connection module whether to establish the second type of connection, and in response to determining to establish the second type of connection, establish a second type of connection between the second non-expert user and the first non-expert user; D’Angelo further teaches that, if the policies allow for the particular type of communication between users, the second type of connection is created between a first user and another (non-expert) user (see D’Angelo, paragraphs 0015-0018, described supra).
While D’Angelo teaches communication based on roles (see D’Angelo, paragraphs 0015-0018, described supra), D’Angelo and Nguyen fail to further teach the system: enable the first non-expert user to post the received educational content to a user interface of the second non-expert user based on the second type of connection between the first non-expert user and the second non-expert user.
	However, Jain teaches a system where each user is assigned a role and each role has a set of assigned capabilities, including capabilities associated with file transfers; the capabilities can also be customized for each user by an administrator (see Jain, Fig. 3; see also, Jain, col. 6, lines 5-18 [describing the assignment of capabilities to users based on roles, where the individual user profiles store the user roles and assigned capabilities], col. 6, lines 22-25 [each user may be assigned roles based on the functions they are to perform], col. 6, lines 48-62 [describing the capabilities in terms of a messaging system, where the capabilities can control how and when users are able to interact with other users, and features are either enabled or disabled based on each users’ role, such as enabling or disabling messaging or file transfers], col. 7, lines 1-5 [users may be allowed to initiate only those sessions which are assigned to their respective roles], and col. 7, lines 39-53 [describing how admins can configure and personalize functionalities for each user]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Angelo, Nguyen, and Jain before him at the time the invention was made, to modify the system of D’Angelo, as modified by Nguyen, to incorporate allowing or restricting data transfers based on user roles as taught by Jain. One would have been motivated to make such a combination because this ensures users only communicate with each other based on their roles, as taught by Jain (see Jain, col.  6, lines 22-25, described supra).

With respect to dependent claim 3, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 1, as described above.
	D’Angelo and Nguyen further teach the system: 
Wherein the non-expert interface comprises a user wall format, the user wall; D’Angelo further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see D’Angelo, Figs. 7-10; see also, D’Angelo, paragraphs 0040-0044 [describing the GUI page of Fig. 7, which presents a wall format with posts listed in chronological order]). Additionally, Nguyen further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see Nguyen, paragraphs 0028-0030 [describing the presentation of content as being presented in chronological order]; see also, Nguyen, paragraphs 0067-0070, described supra, claim 1).
Wherein to provide the educational content, the one or more hardware processors are programmed to include the educational content in the user wall; D’Angelo further teaches providing the expert information as part of the wall interface (see D’Angelo, Figs. 7-10; see also, D’Angelo, paragraphs 0040-0044, described supra). Additionally, Nguyen further teaches providing the expert information as part of the wall interface (see Nguyen, paragraphs 0067-0070, described supra, claim 1).

With respect to dependent claim 4, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 3, as described above.
	D’Angelo further teaches the system wherein the one or more hardware processors are further programmed to: grant access to the user wall to the second non-expert user based on existence of the second type of connection between the first non-expert user and the second non-expert user.
	D’Angelo further teaches allowing or restricting access to user profiles or communications with other users based on policies and relationship types (see D’Angelo, paragraphs 0015-0017, described supra, claim 1).
With respect to dependent claim 5, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 3, as described above.
	D’Angelo further teaches the system wherein the one or more hardware processors are further programmed to: deny access to the user wall to the second non-expert user based on existence of the second type of connection between the first non-expert user and the second non-expert user.
	D’Angelo further teaches allowing or restricting access to user profiles or communications with other users based on policies and relationship types (see D’Angelo, paragraphs 0015-0017, described supra, claim 1).

With respect to dependent claim 6, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 3, as described above.
	D’Angelo further teaches the system wherein the one or more hardware processors are further programmed to: include, in the user wall, a notification of an activity of the second non-expert user, a communication to the first non-expert user from the second non-expert user, or a virtual gift from the second non-expert user.
	D’Angelo further teaches including notifications from other users in the wall feed, or communications between users (see D’Angelo, paragraph 0014 [describing the presentation of notifications from other users being included in the wall feed]; see also, D’Angelo, paragraph 0017, described supra, claim 1).

With respect to dependent claim 7, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 3, as described above.
	D’Angelo further teaches the system wherein the one or more hardware processors are further programmed to: deny access to the user wall by the first expert user, wherein the expert users are not permitted access to [user] walls of the non-expert users.
	D’Angelo further teaches allowing or restricting access to user profiles or communications with other users based on policies and relationship types (see D’Angelo, paragraphs 0015-0017, described supra, claim 1).

With respect to dependent claim 8, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 1, as described above.
	D’Angelo and Nguyen further teach the system wherein the one or more hardware processors are further programmed to: 
Identify one or more interests of the first non-expert user; Nguyen further teaches identifying one or more interests of the user (see Nguyen, paragraphs 0042-0051, described supra, claim 1).
Provide the one or more interests via the non-expert interface; Nguyen further teaches including the one or more interests of the user within the user interface (see Nguyen, paragraphs 0042-0051, described supra, claim 1).

With respect to dependent claim 9, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 8, as described above.
	D’Angelo and Nguyen further teach the system wherein the non-expert interface comprises a user wall, and the one or more hardware processors are further programmed to: D’Angelo further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see D’Angelo, Figs. 7-10; see also, D’Angelo, paragraphs 0040-0044, described supra, claim 3). Additionally, Nguyen further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see Nguyen, paragraphs 0028-0030, described supra, claim 4; see also, Nguyen, paragraphs 0067-0070, described supra, claim 1).
Post the one or more interests to the user wall; Nguyen further teaches posting the interests on the wall (see Nguyen, paragraphs 0042-0051, described supra, claim 1).

With respect to dependent claim 10, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 8, as described above.
	Nguyen further teaches the system wherein to obtain the one or more interests, the one or more hardware processors are further programmed to: 
Determine usage patterns of the first non-expert user with respect to the system; Nguyen further teaches determining or measuring user history patterns with respect to the system (see Nguyen, paragraph 0051, described supra, claim 1).
Determine the one or more interests based on the usage patterns; Nguyen further teaches determining interests based on the usage patterns (see Nguyen, paragraph 0051, described supra, claim 1).

With respect to dependent claim 11, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 8, as described above.
	Nguyen further teaches the system wherein the one or more hardware processors are further programmed to: 
Generate a list of interests based on interest contained in profiles of all users of the system; Nguyen further teaches generating a global list of interests from user profiles (see Nguyen, paragraphs 0046-0049, described supra, claim 1).
Present the list of interest to the first non-expert user; Nguyen further presenting the list of interests to the user (see Nguyen, paragraphs 0046-0049, described supra, claim 1).
Receive an indication of at least one user interest from the first non-expert user; Nguyen further teaches receiving an indication of a user interest from the user (see Nguyen, paragraphs 0046-0049, described supra, claim 1). 
Generate a catalogue of interests for the first non-expert user; Nguyen further teaches generating a catalog of user interests (see Nguyen, paragraphs 0046-0049, described supra, claim 1).
Add the at least one indicated user interest to the catalogue; Nguyen further teaches adding the new interest to the user interface/profile of the user (see Nguyen, paragraphs 0046-0049, described supra, claim 1).

With respect to dependent claim 12, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 11, as described above.
	D’Angelo and Nguyen further teach the system wherein the one or more hardware processors are further programmed to: 
Identify second content based on the catalogue; D’Angelo further teaches identifying content based on the user’s interests (see D’Angelo, paragraph 0015, described supra, claim 1). Additionally, Nguyen further teaches identifying content based on the user’s interest (see Nguyen, paragraphs 0042-0051, described supra, claim 1).
Provide the identified second content to the first non-expert user; D’Angelo further teaches providing content based on the user’s interests (see D’Angelo, paragraph 0015, described supra, claim 1). Additionally, Nguyen further teaches providing content based on the user’s interest (see Nguyen, paragraphs 0042-0051, described supra, claim 1).
With respect to dependent claim 13, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 12, as described above.
	D’Angelo further teaches the system wherein to identify the second content, the one or more hardware processors are further programmed to: identify one or more expert users with whom to connect the first non-expert user based on the catalogue.
	D’Angelo further teaches limiting the list of experts to those most well-suited to providing the answer to the query (see D’Angelo, paragraph 0049 [attempt to match the user with the best expert(s) associated with the topic or question]).

With respect to dependent claim 14, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 12, as described above.
	D’Angelo and Nguyen further teach the system wherein the non-expert interface comprises a user wall, and wherein to provide the identified second content, the one or more hardware processors are further programmed to: D’Angelo further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see D’Angelo, Figs. 7-10; see also, D’Angelo, paragraphs 0040-0044, described supra, claim 3). Additionally, Nguyen further teaches providing the non-expert user with a user wall interface including a presentation of a feed of wall items displayed in chronological order (see Nguyen, paragraphs 0028-0030, described supra, claim 4; see also, Nguyen, paragraphs 0067-0070, described supra, claim 1).
Post the identified second content to the user wall; Nguyen further teaches posting the wall item on the wall (see Nguyen, paragraphs 0042-0051, described supra, claim 1).

With respect to independent claim 17, D’Angelo discloses a method for providing a virtual environment to users for connecting expert users assigned to one or more categories of expertise and non-expert users, the method being implemented by one or more hardware processors programmed by machine-readable instructions to perform the method, the method comprising: D’Angelo discloses a method for providing a virtual environment for connecting users to experts assigned to categories of expertise implemented by at least one hardware processor programmed by machine-readable instructions to perform the method (see D’Angelo, Figs. 2 and 13; see also, D’Angelo, paragraphs 0022-0026 and 0057-0061, described supra, claim 1).
Providing, by the one or more hardware processors, one or more spaces within the virtual environment, wherein each space corresponds to at least one category of expertise from a set of categories of expertise, the one or more spaces comprising at least a first space corresponding to a first category of expertise; D’Angelo discloses topics of expertise within the knowledge base, where each topic corresponds to an area of expertise (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
Assigning, by the one or more hardware processors, a first expert user, from among the expert users, to the first category of expertise, wherein the first expert user is designated to have knowledge relating to the first category of expertise; D’Angelo discloses assigning an expert user to an area of expertise (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
Receiving, by the one or more hardware processors, an indication of an interest in the first category of expertise from a first non-expert user; D’Angelo discloses a user selecting an area of interest (see D’Angelo, paragraphs 0027-0032, described supra, claim 1).
Providing, by the one or more hardware processors, via the first space, a selectable listing of expert users, including the first expert user, assigned to the first category of expertise; D’Angelo discloses providing a drop list of selectable expert users of a particular subject (see D’Angelo, paragraphs 0046-0047, described supra, claim 1).
Receiving, by the one or more hardware processors, from a first non-expert user, a selection of the first expert user from among the selectable listing; D’Angelo discloses receiving a selection of an expert user from the listing (see D’Angelo, paragraphs 0046-0047, described supra, claim 1).
D’Angelo fails to expressly disclose providing, by the one or more hardware processors, information that describes the first expert user responsive to the selection, wherein the information is configured to provide information to the first non-expert user for deciding whether to request to be connected with the first expert user.
	However, Nguyen teaches providing information about a potential expert prior to initiating communication with the expert so that the user can determine whether to open lines of communication with the particular expert (see Nguyen, paragraphs 0072-0073, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Angelo and Nguyen before him at the time the invention was made, to modify the method of D’Angelo to incorporate presenting information about potential experts as taught by Nguyen, in order to allow users to select the best expert for the question. One would have been motivated to make such a combination because this enables users to specifically target experts for assistance in answering questions, as taught by Nguyen (see Nguyen, paragraph 0012, described supra, claim 1).
	D’Angelo, as modified by Nguyen, further teaches
Receiving, by the one or more hardware processors, from the first non-expert user, a request to establish a first type of connection between the first expert user and the first non- expert user, wherein the first type of connection can be requested only by the non-expert users to connect with the expert users, and cannot be initiated by the expert users to connect with the non- expert users; D’Angelo further teaches that communications are based on various policies and the roles of the particular users, including whether the users are in no relationship, a unilateral relationship, or a bilateral relationship; these policies allow or deny communications between users based on the user profiles (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
Establishing, by the one or more hardware processors, the first type of connection between the first expert user and the first non-expert user based on the request; D’Angelo further teaches that, if the policies allow for the particular type of communication between users and experts, the first type of connection is created between the user and the expert (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
Receiving, by the one or more hardware processors, educational content from the first expert user; D’Angelo further teaches receiving education content from the expert (see D’Angelo, paragraph 0052, described supra claim 1). Additionally, Nguyen further teaches allowing the expert to provide information to the requesting user (see Nguyen, paragraphs 0067-0071, described supra, claim 1).
Providing, by the one or more hardware processors, based on the first type of connection between the first expert user and the first non-expert user, the educational content to the first non-expert user; D’Angelo further teaches receiving education content from the expert (see D’Angelo, paragraph 0052, described supra claim 1). Additionally, Nguyen further teaches allowing the expert to provide information to the requesting user (see Nguyen, paragraphs 0067-0071, described supra, claim 1).
Receiving, by the one or more hardware processors from the first non-expert user, a request to establish a second type of connection between a second non-expert user and the first non-expert user, and wherein the second type of connection can be requested only by the non-expert users to connect with other non-expert users and cannot be initiated by the expert users to connect with the non-expert users; D’Angelo further teaches that, if the policies allow for the particular type of communication between users, the second type of connection is created between a first user and another (non-expert) user (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
Establishing, by the one or more hardware processors, a second type of connection between the second non-expert user and the first non-expert user; D’Angelo further teaches that, if the policies allow for the particular type of communication between users, the second type of connection is created between a first user and another (non-expert) user (see D’Angelo, paragraphs 0015-0018, described supra, claim 1).
While D’Angelo teaches communication based on roles (see D’Angelo, paragraphs 0015-0018, described supra, claim 1), D’Angelo and Nguyen fail to further teach the method: enabling, by the one more hardware processors, the first non-expert user to post the received educational content to a user interface of the second non-expert user based on the second type of connection between the first non-expert user and the second non-expert user.
	However, Jain teaches a system where each user is assigned a role and each role has a set of assigned capabilities, including capabilities associated with file transfers; the capabilities can also be customized for each user by an administrator (see Jain, Fig. 3; see also, Jain, col. 6, lines 5-18, col. 6, lines 22-25, col. 6, lines 48-62, col. 7, lines 1-5, and col. 7, lines 39-53, described supra, claim 1). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Angelo, Nguyen, and Jain before him at the time the invention was made, to modify the method of D’Angelo, as modified by Nguyen, to incorporate allowing or restricting data transfers based on user roles as taught by Jain. One would have been motivated to make such a combination because this ensures users only communicate with each other based on their roles, as taught by Jain (see Jain, col.  6, lines 22-25, described supra, claim 1).

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Angelo, in view of Nguyen, further in view of Jain, further in view of U.S. Patent No. 6,438,580, issued to Mears et al., on August 30, 2002, and filed on March 30, 1998 (hereinafter Mears).

With respect to dependent claim 15, D’Angelo, as modified by Nguyen and Jain, teaches the system of claim 8, as described above.
	Nguyen further teaches the system wherein the one or more interests includes a first interest and a second interest, and wherein the one or more hardware processors are further programmed to: Nguyen further teaches that the user can have a plurality of interests (see Nguyen, paragraphs 0042-0051, described supra, claim 1).
D’Angelo, Nguyen, and Jain fail to further teach the system configured to:
Obtain, from the first non-expert user, an indication of a first level of importance of the first interest; 
Obtain, from the first non-expert user, an indication of a second level of importance of the second interest; 
	However, Mears teaches an interactive knowledge base in which user profiles are built with a ranked ordering of user interest and expertise (see Mears, col. 7, lines 14-28 [describing the favorites listing, in which a user builds a listing of favorite interests or areas of expertise and can customize the listing (rank/order)] and col. 12, lines 63-67 [describing how a user add/updates their favorites]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Angelo, Nguyen, Jain, and Mears before him at the time the invention was made, to modify the system of D’Angelo, as modified by Nguyen and Jain, to incorporate ranking user interests as taught by Mears, in order to allow users to design their area of expertise within the system. One would have been motivated to make such a combination because this enables users to specifically target experts for assistance in answering questions, as taught by Mears (see Mears, col. 2, lines 15-26 [“The present invention provides various technical advantages over current database systems. For example, one technical advantage is the ability to index all information using a tree directory. Another technical advantage is the ability to display information in a web browser. Another technical advantage is allowing all users equal ability to add items to any category of the knowledgebase. Another technical advantage is allowing users to voluntarily designate themselves as subject matter experts and subject masters. Finally, yet another advantage is to build threaded discussion involving a category from electronic mail responses of users independent of the interactive knowledge base.”]).
	D’Angelo, as modified by Nguyen, Jain, and Mears, further teaches the system configured to generate, based on the first level of importance obtained from the first non-expert user and the second level of importance obtained from the first non-expert user, an interest map that graphically represents at least the first interest and the second interest; and provide the interest map via the non-expert interface.
	Mears further teaches generating an interest map based on the favorites selected by the user (see Mears, col. 7, lines 14-28 and col. 12, lines 63-67, described supra).

With respect to dependent claim 16, D’Angelo, as modified by Nguyen, Jain, and Mears, teaches the system of claim 15, as described above.
	Mears further teaches the system wherein the one or more hardware processors are further programmed to: 
Determine, based on an input from the first non-expert user, an adjustment to the first level of importance or the second level of importance; Mears further teaches that the user can update their favorites (see Mears, col. 7, lines 14-28 and col. 12, lines 63-67, described supra, claim 15).
Generate, based on the adjustment, an updated interest map; Mears further teaches generating an updated interest map (see Mears, col. 7, lines 14-28 and col. 12, lines 63-67, described supra, claim 15).
Provide the updated interest map via the non-expert interface; Mears further teaches providing the updated interest map the user interface (see Mears, col. 7, lines 14-28 and col. 12, lines 63-67, described supra, claim 15).

Response to Arguments
Applicants’ arguments with respect to claims 1 and 3-17 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 8,032,631 B2 (IM system with permission based information transfers).
U.S. Patent No. 8,220,040 B2 (Verifying group member requirements for users prior to permitting file transfers amongst users and groups).
U.S. Patent Application Publication No. 2007/0130143 A1 (File sharing amongst users with varying levels of share permissions).
U.S. Patent Application Publication No. 2007/0201086 A1 (‘Ripple” sharing of documents based on author designation of permissible recipient groups and users).
U.S. Patent Application Publication No. 2009/0216859 A1 (Content sharing amongst users based on privacy level and trust level of users).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1) Claim 15 is marked as “Original” but contains amendments. The Examiner will interpret the claims as amended. 
           2) Several of the claims either include inserted language or removed language without the proper markups. See MPEP 714(II)(C). Applicants should ensure that future filings are comply with proper requirements.
        2 There was a second phrase, “…wherein the second non-expert user is not assigned to any one of the categories of expertise…” in both claims 1 and 17, which was removed from both claims. Therefore, that aspect of the rejections is withdrawn.